ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                      )
                                    )
Nexagen Networks, Inc.              )               ASBCA No. 60523-697
                                    )
Under Contract No. W15P7T-13-D-E077 )

APPEARANCE FOR THE PETITIONER:                      Mr. Rajesh Parikh
                                                     Chief Operating Officer

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Jessica E. Edgell, JA
                                                     Trial Attorney

                    ORDER PURSUANT TO RULE l(a)(5)
           DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       The contractor filed, under Board Rule l(a)(5); a request for an order directing
the contracting officer to render a decision on a 22 December 2015 monetary claim for
$40,244,379.94. The government has advised that a final decision on the claim will be
issued by 13 May 2016. We deem this date reasonable.

       Accordingly, the Board hereby directs the contracting officer to issue a decision
on the contractor's claim by 13 May 2016.

        This Order completes all necessary action by the Board. If the contracting
officer fails to comply with this Order, such failure will be deemed a decision by the
contracting officer denying the claim, and the contractor may appeal to this Board or
sue in the United States Court of Federal Claims pursuant to the Contract Disputes
Act, 41 U.S.C. §§ 7103(f)(5) and 7104.

       Dated: 5 May 2016




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
I concur                                          I concur

 ~                      --
JCHA.IIDsHACKLEFORD                               PETER D. TING
                                                  Administrative Judge
                                                                                --
Administrative Judge
Vice Chairman                                     Armed Services Board
Armed Services Board                              of Contract Appeals
of Contract Appeals


       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA 60523-697, Petition of
Nexagen Networks, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2